UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1946


In re: JOSHUA ANDERSON,

                    Petitioner.


             On Petition for Writ of Mandamus. (1:19-cv-00075-LO-TCB)


Submitted: January 29, 2021                                       Decided: February 8, 2021


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua Anderson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joshua Anderson petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2241 petition. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that on August 28, 2020, the district court dismissed Anderson’s petition with prejudice.

Anderson v. Bolster, No. 1:19-cv-00075-LO-TCB (E.D. Va. filed Aug. 27, 2020 & entered

Aug. 28, 2020). Accordingly, because the district court has dismissed Anderson’s § 2241

petition, we deny Anderson’s mandamus petition as moot. * See Incumaa v. Ozmint, 507

F.3d 281, 286 (4th Cir. 2007). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




       *
        Anderson’s appeal of the district court’s dismissal order, Anderson v. Bolster,
No. 20-7707, remains pending before this court.

                                             2